Case 5:20-cv-01106-TAD-MLH Document 17 Filed 02/08/21 Page 1 of 1 PageID #: 220




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                      SHREVEPORT DIVISION
 HOUSTON SPECIALTY INSURANCE CO.                     CIVIL ACTION NO. 20-1106
 VERSUS                                              JUDGE DOUGHTY
 PRECISION BUILDERS, INC., ET AL.                    MAGISTRATE JUDGE HORNSBY


                                          JUDGMENT
        The Report and Recommendation of the Magistrate Judge [Doc. No. 16] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED that Defendant Precision Builders, Inc.’s Motion to Dismiss [Doc.

 No. 11] is DENIED.

        MONROE, LOUISIANA, this 8th day of February, 2021.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
